DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s arguments, see pages 4-6, filed November 27, 2020, with respect to the rejection of claims 1 and 3-11 under 35 USC 102(a)(2) have been fully considered and are persuasive .  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection as necessitated by amendment is made in view of XU (US 2016/0044585).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claims 1, 3, 4 and 6-11 are rejected under 35 U.S.C. 103 as being unpatentable over Novlan et al. (US 2018/0092139, Novlan hereafter) and further in view of XU (US 2016/0044585)
RE claims 1 and 10, Novlan discloses a method and apparatus in an integrated access and BH (IAB), wherein the apparatus comprises: a transceiver; and a processor (Inherent generic components of a wireless communications apparatus) configured to: control the transceiver to receive information on resource allocation (Paragraph 67, a first rTP transmits a reference signal configuration message to a  second rTP); and determine a solution for configuring a reference signal to manage backhaul (BH) links based on the information (Paragraphs 67-72, the reference signals are used to determine the ongoing channel characteristics of the backhaul link between the rTPs), 
Novlan does not explicitly disclose discovering the backup BH links based on the solution for configuring the reference signal.
However, XU teaches discovering the backup BH links based on the solution for configuring the reference signal Paragraphs 31 and 43 teach nodes in a mesh with establish links between one another. A first mesh measures and determine the signal strength of a several neighbor mesh devices. When a detected mesh device has exceeded a threshold it becomes a target mesh device and the first mesh device switches its real/active link to the target mesh. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method and apparatus of Novlan with the teachings of XU in order to maintain an optimal path to a network.
RE claims 3, Novlan in view of XU discloses the method of claim 1 as set forth above. Note that Novlan further discloses wherein the reference signal is configured using time division multiplexing (TDM), based on a hop order (Paragraph 46).
RE claims 4, Novlan in view of XU discloses the method of claim 1 as set forth above. Note that Novlan further discloses wherein the reference signal is configured based on differing transmission periodicity (Paragraph 46).
RE claims 6, Novlan discloses the method of claim 4 as set forth above. Note that Novlan further discloses wherein the differing transmission periodicity is compared to a periodicity used by access user equipments (UEs) (Paragraph 46).
RE claims 7, Novlan in view of XU discloses the method of claim 1 as set forth above. Note that Novlan further discloses wherein the reference signal is configured based on differing transmission offset in at least one of a reference signal burst level or an individual reference signal level (Paragraph 46).
RE claims 8, Novlan in view of XU discloses the method of claim 1 as set forth above. Note that Novlan further discloses wherein the reference signal configuration is carried out in one of a centralized manner or a distributed manner (Paragraph 67).
RE claims 9, Novlan in view of XU discloses the method of claim 8 as set forth above. Note that Novlan further discloses wherein, if the reference signal configuration is carried out in the centralized manner, the reference signal configuration is configured by a donor node, and wherein, if the reference signal configuration is carried out in the distributed manner, the reference signal configuration is configured by a relay node that is associated with other relay nodes (Paragraph 67).
Claim Rejections - 35 USC § 103
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Novlan in view of XU and further in view of Qualcomm, 3GPP Draft; R2-1808009 (NPL hereafter).
RE claim 2, Novlan in view of XU discloses the method of claim 1 as set forth above. Novlan does not explicitly disclose herein the reference signal is one of a synchronization signal block (SSB) or a channel state information-reference signal (CSI-RS).
However NPL teaches herein the reference signal is one of a synchronization signal block (SSB) or a channel state information-reference signal (CSI-RS) (section 3.2).
It would have been obvious to combine the method of Novlan in view of XU with the teachings of NPL since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement.
Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to James P Duffy whose telephone number is (571)270-7516.  The examiner can normally be reached on Monday-Friday, 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/James P Duffy/           Primary Examiner, Art Unit 2461